DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-12 in the reply filed on Dec. 27, 2021 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10, 11, 102a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “SiO2 fine particles” in claim 7 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Please clarify claim 7.
Claim 7 recites the limitation "the carrier gas" in lines 8 and 9.  There is insufficient antecedent basis for this limitation in the claim.  Claims 8-12 depend from claim 7 and are also indefinite.
Claim 10 recites the limitation "the carrier gas" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the carrier gas" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
If Applicant amends line 8 of claim 7, this will provide antecedent basis for “the carrier gas” in line 9 of claim 7, and for “the carrier gas” in claims 10 and 11.  

Claim 9 recites the limitation "the flow rate of the oxygen gas" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the flow rate of the oxygen gas” should be “a flow rate of the oxygen gas”.
Claim 10 recites the limitation "the flow rate of the carrier gas" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the flow rate of the carrier gas” as “a flow rate of the carrier gas”.  Note:  this assumes “the carrier gas” is amended to “a carrier gas” in line 8 of claim 7 to provide antecedent basis for “the carrier gas”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trommer et al. (US 2014/0349830 – hereinafter Trommer) in view of Williams (US 5,632,797), Suwa et al. (EP0941971A2), Bird et al. (US 2012/0276291 – hereinafter Bird) and Takagi et al. (JP2018-145065A1 – hereinafter Takagi).  
It should be noted for the Takagi reference, the Examiner is referencing sections of the attached machine translation of Takagi.
Regarding claims 7 and 11-12, Trommer ( Fig. 1 and [0045]-[0052]) discloses a method of forming a porous glass base material (“silica soot body”) with a raw material liquid (“liquid OMCTS” – Octamethylcyclotetrasiloxane – claimed in claim 12).  Trommer discloses supplying OMCTS from a flow meter 123 upstream of a raw material liquid nozzle (“atomizer nozzle”) of a vaporizer (“evaporation chamber 125”).  The atomizer nozzle sprays the raw material liquid into the vaporizer, which provides for ejecting the raw material liquid from the raw material liquid nozzle into the vaporizer.  Trommer discloses a nitrogen carrier gas (claimed in claim 11) is fed simultaneously with the raw material liquid and the liquid droplets immediately evaporate into the gas phase forming a vapor stream.  This provides for mixing the raw material liquid ejected in the vaporizer and a carrier gas to vaporize the raw material liquid to form a mixed gas in which the raw material gas and the carrier gas are mixed.  Trommer disclosed the mixed gas stream is supplied to deposition burners 140 and combustible gases, such as oxygen (corresponding to a combustion supporting gas) and hydrogen (corresponding to a combustible gas) and the mixed gas (“silica feed vapor”) mix in the hot zone of the burner flame to form silica particles (corresponding to silica fine particles).  This provides for combusting the mixed gas together with a combustible gas and a combustion supporting gas in the burner to produce silica fine particles.  Trommer further discloses depositing silica particles on a carrier tube (160), which is broadly interpreted as corresponding to a starting core base material to form the porous glass base material for optical fiber.  Alternatively, if it is interpreted the carrier tube (160) of Trommer is cannot be broadly interpreted as a 
Trommer (Fig. 1) discloses a flow meter, a raw material liquid of OMCTS (i.e. organic siloxane), and introducing raw material liquid to a raw material liquid nozzle of a vaporizer and a raw material liquid pipe.  Trommer fails to disclose controlling a flow rate of the raw material liquid by a liquid mass flow controller and introducing the raw material from the liquid mass flow controller.  However, Williams (Figs. 1 and 2, abstract, and Col. 3, lines 43-54) discloses an overall system for producing preforms including a vaporizer and preheater, which is similar to the vaporizer and preheater disclosed by Williams.  Williams discloses reactant liquid, such as OMCTS, is delivered to the preheater by the combination of a metering pump, controller, and liquid flow meter in order to ensure delivery of the liquid at sufficient pressure and flow to prevent volatilization of the liquid in the preheater.  Further, Suwa ([0013]-[0019]) discloses a liquid mass flow meter can also provide controlled amount of a liquid silicon compound for delivery in vaporization equipment by a liquid mass flow meter (corresponding to liquid mass flow controller).  Therefore, based on the additional teachings of Williams and Suwa, it would be obvious to a person having ordinary skill in the art, to control a flow rate of the raw material liquid in the method of Trommer in order to deliver raw material liquid at sufficient pressure and flow to prevent volatilization of the liquid in the preheater, as taught by Williams, and it would be obvious to person having ordinary skill in the art, the control of the flow rate of the raw material liquid could be performed by a liquid mass flow controller, as taught by Suwa.  This modification of Trommer taught by Williams and Suwa provides for controlling a flow rate of a raw material liquid of an organic siloxane by a liquid mass flow controller and introducing the raw material liquid supplied from the liquid mass flow controller to a raw material liquid nozzle of a vaporizer by a raw material liquid pipe.  

Regarding claim 8, as discussed in the rejection of claim 7 above, Trommer disclosed the mixed gas stream is supplied to deposition burners 140 and combustible gases, such as oxygen (corresponding to a combustion supporting gas) and hydrogen (corresponding to a combustible gas) and the mixed gas (“silica feed vapor”) mix in the hot zone of the burner flame to form silica particles (corresponding to silica fine particles).  Trommer fails to specifically state the method further comprises additionally mixing oxygen gas into the mixed gas.  However, as discussed in the claim 7 above, Williams discloses a similar vaporization system as Trommer, and Williams (Fig. 1 and Col. 3, lines 55-65) further discloses oxygen can be added to the vaporized reactant in the vaporizer separately or in mixer 16 prior to delivery to the burners.  When added to the vaporizer, the oxygen functions as a diluent and allows the vaporizer to operate at a lower temperature.  Therefore, since Trommer discloses oxygen as a combustion supporting gas delivered to the burners for deposition and based on the additional teachings of Williams, it would be obvious to a person having ordinary skill in the art, the method of Trommer further comprises additionally mixing oxygen into the mixed gas prior to delivery to the burners, or added to the .
Allowable Subject Matter
Claims 9 and 10 appear to contain allowable subject matter, but the Examiner is unable to determine allowability until the 35 U.S.C. 112(b) issues are resolved in claims 7 and 9-10.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to fairly suggest or disclose in the supplying the purge gas to the raw material liquid pipe, the purge gas and the oxygen gas are respectively supplied so that Lo2/Lp > 14 is satisfied, as claimed in claim 9, or the supplying the purge gas to the raw material liquid pipe the purge gas and the carrier gas are respectively supplied so that Lc/Lp>10 is satisfied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LISA L HERRING/Primary Examiner, Art Unit 1741